Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final
Applicants' response to the Non-Final Office Action mailed 11 September 2020, has been entered and the Remarks therein, filed 24 February 2021, are fully considered here.

Status of Claims
Claims 1-28 and 30-48 are pending.
Claims 2, 3, 5-28 and 30-48 are withdrawn from consideration.
	Claims 1 and 4 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/EP2015/074600, 10/23/2015, which claims benefit of 62/068,282, 10/24/2014, and claims benefit of 62/068,264, 10/24/2014, and claims benefit of 62/068,243, 10/24/2014, and claims benefit of 62/093,301, 12/17/2014.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claim Objections
	The objection to Claim 1, in the Non-Final Office Action mailed 11 September 2020, is withdrawn in view of Applicants' amendment received 24 February 2021, in which the cited claim was amended.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1 and 4 are rejected under 35 U.S.C. §103 as being unpatentable over Zhou et al. (Chinese Patent Application Publication No. CN102771749(A); Date of Publication: 2012-11-14; see NPL as English machine translation (MT) for page and para. citations) as evidenced by Worthington Biochem. Corp. (Papain. Datasheet [online] Copyright 2019) and by Roos et al. (U.S. Patent Application Publication 2008/0161227 A1) in view of Rigolet et al. ((2005) FEBS J. 272: 2050-2059), and Koch et al. (In: Dipeptidyl Aminopeptidases in Health and Diseases; Published 2003, pp. 181-186).
[All references cited in the Non-Final Office Action mailed 11 September 2020.]

Zhou et al. as evidenced by Worthington Biochem. Corp. and Roos et al. addresses some of the limitations of claim 1.
Regarding claim 1, Zhou et al. shows a method for preparing a meat flavor by utilizing wheat gluten protein (pg. 1, para. 1 of Description). The method of the invention can efficiently hydrolyze wheat gluten, and obtain a hydrolyzed product (pg. 1, para. 1 [A method for production of a hydrolysate, recovering the hydrolysate (step (b))].
Wheat gluten protein is used as the main raw material in the preparation method (pg. 2, para. 4 [admixing at least one protein or a portion thereof (step (a))]).
One embodiment of the method comprises the steps of slowly adding wheat gluten to water, and after it has become a uniformly dispersed substrate, one or more proteases 

Zhou et al. does not specifically show: 1) that the papain enzyme is an endoprotease; and 2) that Umamizyme is a protease mixture which contains at least one proline tripeptidyl peptidase.

Worthington Biochem. Corp. is an inherency reference to show that the papain enzyme, shown by Zhou et al., is an endoprotease.
Worthington Biochem. Corp. states that papain has fairly broad specificity; it has endopeptidase, amidase, and esterase activities (pg. 1, para. 6 [nexus to Zhou et al.] [papain enzyme]).

Roos et al. is an inherency reference to show that the enzyme preparation Umamizyme, shown by Zhou et al., contains, in addition to at least one endoprotease, at least one proline tripeptidyl peptidase which has the inherent property of being an exopeptidase, because it cleaves tripeptides from the N-terminus of peptides having a proline at P1 or P1’ position [species election]; i.e., a proline at any position that results in the production of a tripeptide.

That is, the IPP is cleaved from the N-terminal end of the GMP substrate. Therefore, Umamizyme contains a proline tripeptidyl peptidase.

Zhou et al. does not show: 1) a proline tolerant tripeptidyl peptidase, which is a tripeptidyl peptidase capable of cleaving tripeptides from the N-terminus of peptides having a proline or an alanine amino acid at position P1’ [Claim 1] [alanine = species election]; and 2) the at least one protein is selected from a group including gliadin [Claim 4] [species election].

Rigolet et al. and Koch et al. provide motivation for substituting the prolyl tripeptidyl protease, shown by Zhou et al., with a proline tolerant tripeptidyl peptidase, in a method for the production of a hydrolysate, wherein the protein is gliadin, by showing that proline tolerant dipeptidyl peptidases can be used to digest or degrade gliadin, by way of addressing the limitations of claims 1 and 4.

	Regarding claim 4, Koch et al. teaches that gliadins or part of the gliadins are more difficult to digest than other major food proteins. These proteins are rich in glutamine and proline, and the immunodominant epitope is located in a very proline rich sequence (pg. 182, para. 2). It is shown that a peptide containing the immunodominant epitope of gliadin is efficiently digested from the N-terminal end by dipeptidyl peptidase IV (pg. 186, para. 1 [nexus to Rigolet et al.] [dipeptidyl peptidase]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for the production of a hydrolysate, as shown by Zhou et al. as evidenced by Worthington Biochem. Corp. and Roos et al., by substituting the Umamizyme comprising at least one endoprotease and at least one proline tripeptidyl peptidase, shown by Zhou et al. as evidenced by Worthington Biochem. Corp. and Roos et al., with a proline tolerant tripeptidyl peptidase [Claim 1], and by substituting the wheat gluten protein, shown by Zhou et al., with gliadin [Claim 4], with a reasonable expectation of success, because Rigolet et al. and Koch et al. show that some dipeptidyl peptidases are proline tolerant, and that dipeptidyl peptidases can be used to hydrolyze gliadin (MPEP 2143 (I)(A,G)). Therefore, it would be obvious to substitute the proline tripeptidyl peptidase, shown by Zhou et al. as evidenced by Worthington Biochem. Corp. and Roos et al., used in a 
One of ordinary skill in the art would have been motivated to have made that modification, because the use of a proline tolerant tripeptidyl (or dipeptidyl) peptidase to produce the hydrolysate would reduce the need for additional enzymes (such as specific endo- or exo-proteases), because a proline tolerant tripeptidyl peptidase is capable of hydrolyzing a broader range of peptide types, i.e., those containing not only a proline but other amino acids, such as alanine, at the required cleavage site for the enzyme. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 1 and 4 are rejected under 35 U.S.C. §103 as being unpatentable over Zhou et al. (Chinese Patent Application Publication No. CN102771749(A); Date of Publication: 2012-11-14; see NPL as English machine translation (MT) for page and para. citations) as evidenced by Worthington Biochem. Corp. (Papain. Datasheet [online] Copyright 2019) and by Roos et al. (U.S. Patent Application Publication 2008/0161227 A1) in view of Landowski et al. (International Patent Application Publication No. WO 2013/102674 A2; Intl. Pub. Date: 11 July 2013).
[All references cited in the Non-Final Office Action mailed 11 September 2020.]

Zhou et al. as evidenced by Worthington Biochem. Corp. and Roos et al. addresses some of the limitations of claim 1.
Regarding claim 1, Zhou et al. shows a method for preparing a meat flavor by utilizing wheat gluten protein (pg. 1, para. 1 of Description). The method of the invention can efficiently hydrolyze wheat gluten, and obtain a hydrolyzed product (pg. 1, para. 1 [A method for production of a hydrolysate, recovering the hydrolysate (step (b))].
Wheat gluten protein is used as the main raw material in the preparation method (pg. 2, para. 4 [admixing at least one protein or a portion thereof (step (a))]).
One embodiment of the method comprises the steps of slowly adding wheat gluten to water, and after it has become a uniformly dispersed substrate, one or more proteases are added to provide enzymatic hydrolysis. The wheat gluten protein content is preferably ≥ 70%. The protease is selected from one or more of a flavor protease, an alkaline protease, a papain enzyme, a complex protease, a neutral protease, and an Umamizyme (pg. 3, last para. thru pg. 4, para. 1 thru 3 [admixing at least one endoprotease and at least one proline tripeptidyl peptidase]).

Zhou et al. does not specifically show: 1) that the papain enzyme is an endoprotease; and 2) that Umamizyme is a protease mixture which contains at least one prolyl tripeptidyl peptidase.

Worthington Biochem. Corp. is an inherency reference to show that the papain enzyme, shown by Zhou et al., is an endoprotease.


Roos et al. is an inherency reference to show that the enzyme preparation Umamizyme, shown by Zhou et al., contains, in addition to at least one endoprotease, at least one proline tripeptidyl peptidase which has the inherent property of being an exopeptidase, because it cleaves tripeptides from the N-terminus of peptides having a proline at P1 or P1’ position [species election]; i.e., a proline at any position that results in the production of a tripeptide.
Roos et al. teaches that Umamizyme is an enzyme preparation that contains various endoproteolytic enzymes plus exoproteolytic activities (pg. 5, para. [0053] [nexus to Zhou et al.] [Umamizyme is a mixture of an endoprotease and exopeptidase]). Roos et al. describes a process in which the peptide IPP is generated in high yields from a small molecular weight protein, e.g., the GMP fraction of kappa-casein (pg. 3, para. [0032]). N-terminal amino acids preceding the IPP sequence in the GMP (glycomacropeptide) substrate are removed, after which the proline specific protease is added to the reaction mixture to release the IPP peptide (pg. 5, para. [0055]).
That is, the IPP is cleaved from the N-terminal end of the GMP substrate. Therefore, Umamizyme contains a proline tripeptidyl peptidase.

Zhou et al. does not show: 1) a proline tolerant tripeptidyl peptidase, which is a tripeptidyl peptidase capable of cleaving tripeptides from the N-terminus of peptides 

Landowski et al. addresses the limitations of claims 1 and 4, by showing fungal proteases which are identical in amino acid sequence to the amino acid sequences of  proline tolerant tripeptidyl peptidases listed by Applicant for use in the claimed methods (originally-filed specification, pg. 35, lines 13-28). Therefore, the cited proteases have the inherent properties of producing a hydrolysate in a method in which said proteases are admixed with at least one protein (e.g., gliadin) and at least one endoprotease to produce a hydrolysate.
Landowski et al. shows compositions including filamentous fungal cells, such as Trichoderma fungal cells having a recombinant polynucleotide encoding a heterologous polypeptide that is produced at increased levels (pg. 2, para. [0005]). In certain embodiments, the heterologous polypeptide is a non-mammalian polypeptide, which can be, minimally, an aminopeptidase or a carboxypeptidase (pg. 4, para. [0018] thru pg. 5, cont. para. [0018]). Sedolisin proteases from eukaryotic organisms, such as Trichoderma fungi include tripeptidyl peptidase (pg. 43, para. [00166] [nexus to Zhou et al. as evidenced by Worthington Biochem. Corp. and Roos et al.] [tripeptidyl peptidase]). The fungal cell is a Trichoderma fungal cell, an Aspergillus fungal cell, or a Fusarium fungal cell (pg. 6, para. [0023]).
Trichoderma); pg. 43, para. [00167] (Gibberella); and pg. 40, cont. para. [00152] (Aspergillus)).
That is, the fungal proteases, shown by Landowski et al., with SEQ ID NOs: 145, 161 and 554 are identical in amino acid sequence to Applicant’s SEQ ID NOs: 1 and 29; 7; and 3, respectively. (That is, SEQ ID NO: 145 of Landowski et al. is identical to Applicant’s SEQ ID NOs: 1 and 29, which are Trichoderma fungal proteases (originally-filed specification, pg. 44 and 51). Applicant’s SEQ ID NO: 7 represents a Gibberella/Fusarium fungal protease (pg. 45), and SEQ ID NO: 3 represents an Aspergillus fungal protease (pg. 44). Applicant describes SEQ ID NOs: 1, 3, 7 and 29 as the sequences of proline tolerant tripeptidyl peptidases that may be used in the claimed methods (originally-filed specification, pg. 34, lines 10-35 thru pg. 35, lines 1-28). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for the production of a hydrolysate, as shown by Zhou et al. as evidenced by Worthington Biochem. Corp. and Roos et al., by substituting the Umamizyme comprising at least one endoprotease and at least one prolyl tripeptidyl peptidase, shown by Zhou et al. as evidenced by Worthington Biochem. Corp. and Roos et al., with a proline tolerant tripeptidyl peptidase [Claim 1], and by substituting the wheat gluten protein, shown by Zhou et al., with gliadin [Claim 4], with a reasonable expectation of success, because Landowski et al. shows fungal proteases with SEQ ID NOs: 145, 161 and 554 which are identical in amino acid sequence to Applicant’s claimed proline tolerant tripeptidyl 
One of ordinary skill in the art would have been motivated to have made that modification, because the use of a proline tolerant tripeptidyl (or dipeptidyl) peptidase to produce the hydrolysate would reduce the need for additional enzymes (such as other specific endo- or exo-proteases), because a proline tolerant tripeptidyl peptidase is capable of hydrolyzing a broader range of peptide types, i.e., those containing not only proline but other amino acids, such as alanine, at the required cleavage site for the enzyme. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 16-19, filed 24 February 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, but they are not persuasive.

Applicant remarks (pp. 16-17) that none of the cited prior art teaches or suggests use of a proline tolerant tripeptidyl peptidase capable of cleaving tri-peptides from the N-terminus of peptides having proline or another amino acid at position P1'. The Examiner admits that there is no teaching or disclosure in Zhou concerning a proline tolerant tripeptidyl peptidase. As established previously during prosecution of this application,  The exopeptidases of Rigolet cut off dipeptides not tripeptides as required by the claims. Koch is concerned with dipeptidyl peptidases (same as Rigolet).
However, in response to Applicant, although the secondary reference of Rigolet et al. shows proline tolerant dipeptidyl peptidases, it is clear that the described peptidases can function in the same manner as the claimed proline tolerant tripeptidyl peptidases- i.e., to degrade proteins or peptides that comprise proline residues, such as wheat gluten substrates containing gliadin, which are shown by the primary reference of Zhou et al. Therefore, it would be obvious to one of ordinary skill in the art to substitute the prolyl tripeptidyl peptidases, shown by Zhou et al., with the proline tolerant dipeptidyl peptidases, shown by Rigolet et al. or the claimed proline tolerant tripeptidyl peptidases, by way of improving upon a method for preparing a hydrolysate, because the proline tolerant tripeptidyl proteases exhibit broader enzymatic functionality (i.e., than proline-specific or “not proline” amino acid-specific enzymes). MPEP 2144 (II) states: The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).
Applicant remarks (pp. 17-18) that the Examiner states that the secondary reference of Landowski addresses the limitations of claims 1 and 4 on which the other Trichoderma cells) which are engineered to be deficient in endogenous proteases for producing heterologous proteins. There is not a single teaching or suggestion in Landowski of using a protease produced by a host to make a hydrolysate as instantly claimed. In view of this deficiency, the Examiner relies on the inherent properties of the proteins encoded by the SEQ IDs: "the cited proteases have the inherent properties of producing a hydrolysate in method in which said proteases are admixed with at least one protein (e.g., gliadin) and at least on endoprotease to produce a hydrolysate. "What is important regarding properties that may be inherent, but unknown, is whether they are unexpected. All properties of a composition are inherent in that composition, but unexpected properties may cause what may appear to be an obvious composition to be nonobvious." Honeywell Intl. Inc. v. Mexichem Amanco Holdings, 865 F.3d 1348, 1354-55 (Fed. Cir. 2017).
However, in response to Applicant, although Landowski et al. does not incorporate the fungal proteases into a method for the production of a hydrolysate or explicitly state that the proteases are proline tolerant tripeptidyl peptidases, the variously identified proteases, shown by Landowski et al., have SEQ ID NOs which are a 100% match to several of the instant SEQ ID NOs that Applicant indicates are proline tolerant In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing.").
	 Applicant remarks (pg. 18) that Applicants have clearly and carefully demonstrated that the combination of an endoprotease and a proline tolerant tripeptidyl peptidase provide an unexpected (synergistic) result. See, e.g., Example 5 (p. 208 of the originally filed specification) and Figure 9. There is no teaching or disclosure whatsoever in Landowski which would indicate that SEQ ID NOs mentioned by the Examiner have particularly beneficial properties as opposed to the hundreds
of other proteases mentioned. Hence, there is no likelihood of success in combining the
references as required.
	However, in response to Applicant, first of all, as stated above, it is not clear that the proline tolerant tripeptidyl peptidases, shown by Applicant, exhibit unexpected properties when compared to the identically-described proteases (i.e., by SEQ ID NO.), shown by Landowski et al. Secondly, it would be obvious to one of ordinary skill in the art that the incorporation of a proline tolerant tripeptidyl peptidase into a method for hydrolyzing a (protein) substrate would exhibit a “synergistic” effect, because a proline 

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651